MORTON, District Judge
(dissenting). I concurred in the original decision with hesitation, and upon further consideration it seems to me *671that we were wrong in rejecting the concurrent findings of fact of the board of inspectors and the District Judge. The evidence is very conflicting, and I do not think a case of clear error on their part is made out. See Lake Drummond Canal Co. v. Roper Lumber Co., 252 Fed. 796, 164 C. C. A. 636. Both of them found that the Morse was moving backward at the time of the collision. If so, her previous speed becomes immaterial, except upon the theory that she had not completely backed out of the Pemaquid’s half of'the “stopping distance,” which leaves the case as one in which the Morse’s fault was at most doubtful and slight as compared to the Pemaquid’s, and the doubt had been resolved in the Morse’s favor by the District Court. Again I think it cannot be said that the District Court was clearly in error in such a finding.